Citation Nr: 1813871	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-10 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service with the United States Navy from August 1964 to October 1967.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.   The appeal was remanded for additional claim development in December 2015 and has now been returned to the Board for further adjudication.

The Veteran testified at a hearing in July 2014 before the undersigned.  A copy of the transcript is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, due to reasons that follow, a remand is required.  Although the Board regrets this delay, it is necessary to ensure the Veteran is afforded adequate claim development assistance.

When the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  As the foregoing applies to this appeal, the December 2015 Board decision directed the AOJ to provide a supplemental opinion addressing direct service connection for the Veteran's depression diagnosis.  A review of the Veteran's claims indicates that a treating VA medical professional submitted a September 2011 letter confirming the Veteran's diagnosis of depression, and that June 2004 and October 2013 VA examination reports also confirm this diagnosis.  
In compliance with the December 2015 remand directive, the AOJ requested a supplemental opinion, indicating that a full examination was not required.  However, instead, an additional initial PTSD examination was provided in February 2016, with the examiner incorrectly stating that the AOJ had requested an initial PTSD examination.  The resulting examination report indicated that the Veteran could not be diagnosed with any mental health condition, indicating that the Veteran's self-report of symptoms at that time was not reliable and therefore "questionable" for diagnostic and rating purposes.  Although the examiner acknowledged that the Veteran's mental health treatment record indicated psychological difficulty to include depression and substance abuse concerns, it failed to discuss the multiple previous diagnoses of depression contained in the claims file as discussed above.  Nor did the examiner acknowledge the Diagnostic and Statistical Manual of Mental Disorders, (5th ed. 2013) (DSM-V) diagnosis of persistent depressive disorder reflected, for example, in the Veteran's June 2016 VA treatment records.  As such, remand of this claim is required for provision of an adequate supplemental opinion.

Finally, as the Veteran's claims are being remanded and the Veteran is currently in receipt of medical treatment from VA medical providers, on remand any outstanding VA medical records relevant to the claims on appeal should be procured.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding VA treatment records relevant to the claims being remanded and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2. Provide the Veteran's claims file to a qualified examiner for a supplemental opinion addressing the Veteran's depression diagnosis.  A new examination is only required if deemed necessary by the AOJ or the examiner.  

a. The entire claims file including a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

c. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. An April 1967 service personnel record showing that the Veteran was confined on bread and water for three days as punishment for being disrespectful in language and deportment towards a superior petty officer.  

ii. The reports of the June 2004 VA general medical and psychiatric examinations.

iii. The July 2011 statement from K. W., who served with the Veteran.  

iv. The September 2011 statement from D. S., a VA psychiatric clinical nurse specialist.  

v. The August 2012 statement from D. S. 

vi. The report of the Veteran's September 2012 VA neuropsychology consultation. 

vii. The report of the October 2013 VA PTSD examination.

viii. The Veteran's July 2014 hearing testimony.  

d. The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's depression began during active service, or is otherwise related to an incident of service, including his three day incarceration.  The examiner must discuss the Veteran's various diagnoses of depression reflected in the Veteran's prior VA examination reports in June 2004, September 2011, October 2013, and the diagnoses of depression contained in his VA treatment records.

e. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




